NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
UNITED STATES,
Plaintiff-Appellee,
V.
CANEX INTERNATIONAL LUMBER SALES, LTD.,
Defendant-Appellant, '
V.
XL SPECIALITY INSURANCE COMPANY,
Defenclant-Appellee.
2012-1027
Appeal from the United States Court of International
Trade in case no. 06-CV-0141, Judge Jane A. Restani.
ON MOTION
ORDER
Canex International Lumber Sales, Ltd. moves for an
extension of time, until March 16, 2012, to file its initial
brief due to settlement negotiations

US v. CANEX INTL LUMBER SALES 2
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated.
F0R THE CoURT
  2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Aimee Lee, Esq
J0el R. Junker, Esq.
T. Rando1ph Ferguson, Esq. U 3 c0uH.FBlF§H,EALS mn
s2 1 THE FEDERAL ClRCUlT
FEB 22 2012
JAN HORBA|.¥
CLERK